DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 18 October 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 18 October 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 September 2020 was filed after the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 8-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Regarding Claims 1 and 7, the limitation “the wireless communication apparatuses” recited on lines 11 and 3, respectively, is unclear.  This limitation is unclear because Claim 1 recites “a wireless communication apparatus” on line 1 and “other wireless communication apparatuses” on lines 5-6, and 10, so it is unclear which wireless communication apparatuses are being referenced. 
Regarding Claim 11, the limitation “determine an electric power level to be passed to or from the other wireless communication apparatuses according to the priority level assigned to each of the wireless communication apparatuses, in order to control passing of electric power stored in the electric power storage section” and in particular “according to the priority level assigned to each of the wireless communication apparatuses, in order to control passing of electric power stored in the electric power storage section” is unclear. This limitation is unclear because:
 “priority levels” is recited in line 5, so it is unclear which priority level “the priority level” is referencing; 
“a wireless communication apparatus” and “other wireless communication apparatuses” are recited on lines 1, 4, 6, and 9, so it is unclear which wireless communication apparatus “the wireless communication apparatuses” is referencing; and
“electric power storage sections” is recited on lines 3-4, so it is unclear which electric power storage section “the electric power storage section” is referencing. 
The limitation “using an electric power level required to operate a wireless communication section of the wireless communication apparatus as a threshold” is 
“an electric power level” is recited on lines 8 and 13.  It is unclear if these are the same or a different electric power level; 
“a wireless communication section” is recited on lines 2 and 13-14, so it is unclear if these are the same or a different wireless communication section; and 
“a wireless communication apparatus” and “other wireless communication apparatuses” are recited on lines 1, 4, 6, and 9, so it is unclear which wireless communication apparatus “the wireless communication apparatuses” is referencing.
Regarding Claim 12, the limitations “determines an electric power level to be passed to or from the other wireless communication apparatuses according to the priority level assigned to each of the wireless communication apparatuses, in order to control passing of electric power stored in the electric power storage section, by using an electric power level required to operate a wireless communication section of the wireless communication apparatus as a threshold” are unclear for the same reasons stated above in Claim 11.
Regarding Claim 13, the limitation “determining an electric power level to be passed to or from the other wireless communication apparatuses, according to the priority level assigned to each of the wireless communication apparatuses, in order to control passing of electric power stored in the electric power storage section, by using an electric power level required to operate a wireless communication section of the wireless communication apparatus as a threshold” is unclear for the same reasons stated above in Claim 11.

Regarding Claims 2-4 and 8-10, they depend from Claim 1 and are also rejected for the reasons stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shippy et al. US 2014/0091623.
Regarding Claims 1, 11, 12, and 13, Shippy teaches a wireless communication apparatus and electric power distribution control method comprising: 
a wireless communication section (communication port 712, 722, 732, fig. 7, a communications port 160 to communicate power control information 165 with at least one of the one or more of the external devices 181-189. The power control information 165 may include information that the controller 140 may use to balance power sharing among connected mobile devices.  Examples of power control information 165 include one or more of the charge status of the first battery, the charge status of the one or more second battery, and/or the load balancing plan 141, refer to [0026]) adapted to receive a notice regarding electric power storage levels of electric power storage sections (battery loads, refer to [0037]) of other wireless communication apparatuses (710, 720, 730, fig. 7); 
a control section adapted to assign priority levels to the other wireless communication apparatuses (load balancing plan 141, within power share controllers718, 728, and 738, fig. 7, The load balancing plan 141 may be associated with the local device 190 and at least one of the one or more external devices 181-189.  According to some of the various embodiments, the load balancing plan 141 may include rules that define how battery power is to be distributed between the local device 190 and the external devices 181-189.  The load balancing plan 141 may be configured to enable an end user to increase the usefulness of their interconnected mobile devices.  For example, the load balancing plan 141 may have priority settings that state that some mobile devices are to be charged to a specific level before other mobile devices receive a charge.  The rules may be context specific.  For example, if a user is traveling, it may be that the mobile phone gets priority over a laptop computer.  If a user is in their office, the laptop may get priority over the mobile phone.  Under some situations, the rules may state that all available power is to be transferred to a single device if that is the only device that is needed in the particular situation.  Other rules may be more generic, like balance the power between all of the devices equally.  Yet other rules may state a goal charge and/or charge rate for each mobile device to be apportioned over the mobile devices, refer to [0012]-[0013]); and 
an electric power distribution determination section (power share controllers718, 728, and 738, fig. 7) adapted to determine an electric power level to be passed to or from the other wireless communication apparatuses according to the priority level assigned 
Regarding Claim 2, Shippy teaches all of the limitations of Claim 1 above and further teaches wherein the control section performs control such that if an electric power storage level in the electric power storage section is larger than the electric power level required to operate the wireless communication section, electric power is distributed to the other wireless communication apparatuses and if the electric power storage level in the electric power storage section is smaller than the electric power level required to operate the wireless communication section, distribution of electric power from the other wireless communication apparatuses is accepted (refer to [0013] and [0020]).
Regarding Claim 3, Shippy teaches all of the limitations of Claim 1 above and further teaches wherein the control section performs control such that electric power is distributed from a wireless communication apparatus with the low priority level to a wireless communication apparatus with the high priority level on a basis of the priority level assigned to a wireless communication apparatus to which electric power is to be distributed (refer to [0012]-[0013], and [0088]).
Regarding Claim 4, Shippy teaches all of the limitations of Claim 1 above and further teaches wherein the greater a shortage of electric power required to operate the 
Regarding Claim 8, Shippy teaches all of the limitations of Claim 1 above and further teaches comprising: an electric power distribution determination section adapted to determine an electric power level to be passed on a basis of an electric power storage level of each of the electric power storage sections of the other wireless communication apparatuses and the own wireless communication apparatus (refer to [0014]).
Regarding Claim 9, Shippy teaches all of the limitations of Claim 1 above and further teaches r comprising: a power generation section adapted to generate electric power, wherein the electric power storage section stores the electric power generated by the power generation section (refer to [0031]).
Regarding Claim 10, Shippy teaches all of the limitations of Claim 1 above and further teaches comprising: a sensor adapted to measure an ambient environment, wherein the wireless communication section transmits sensing results measured by the sensor, through wireless communication (refer to [0041]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836                                                                                                                                                                                                        22 January 2022


/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836